Matter of Town of Greece (Civil Serv. Empls. Assn., Inc., Local 828, AFSCME, AFL-CIO) (2017 NY Slip Op 09102)





Matter of Town of Greece (Civil Serv. Empls. Assn., Inc., Local 828, AFSCME, AFL-CIO)


2017 NY Slip Op 09102


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (1031/17) CA 17-00351.

[*1]IN THE MATTER OF ARBITRATION BETWEEN TOWN OF GREECE, PETITIONER-APPELLANT, AND CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., LOCAL 828, AFSCME, AFL-CIO, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.